Citation Nr: 1455100	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  13-33 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as angina and arterial sclerosis.

2.  Entitlement to service connection for a thyroid disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a left elbow disorder.

5.  Entitlement to service connection for a double hernia.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a right knee disorder with loss of balance.

8.  Entitlement to service connection for a left knee disorder with loss of balance.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Feinberg, Senior Counsel


INTRODUCTION

The Veteran had active service from August 1952 to August 1954.

The issue of an extension to file a substantive appeal (VA Form 9) with regard to the claim of entitlement to special monthly pension has been raised by the record in May 2014 correspondence received by the RO in June 2014, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

On his July 2011 claim, the Veteran indicated that he was a prisoner of war (POW) in North Korea in 1953.  In a November 2013 written statement, he stated that he was in a combat zone.  His stressors included "Bed Check Charlie," who was a North Korean or Chinese pilot that would buzz over his position in Seoul, Korea, while he was surrounded by a disease-ridden, hostile landscape.  He was assigned guard duty and advised to keep low since he was told everyone was a combatant.  

The Veteran indicated that he suffered shrapnel wounds from mortar fire and a head injury from friendly fire.  He reported injuries to the left side of his body, head, and shoulder in a jeep accident as a result of hostile fire.  He was a technical participant in the peace negotiations.  He maintained that the painful stressors that occurred in Korea in enemy territory were acceptable to confirm POW status at that time.  Along with his November 2013 written statement, he submitted a document showing that he was enrolled in VA healthcare in Priority Group 3, and his primary eligibility code was as a POW.

The Veteran's DD 214 (separation document) shows that he had 11 months and 24 days of foreign and/or sea service, and he was awarded the Korean Service Medal, the National Defense Service Medal, and the United Nations Service Medal.  His most significant duty assignment was "UNC MAC Support Gp 8020th AU APO 72."

Several attempts have been made to obtain the Veteran's service personnel records.  However, in August 2011, the National Personnel Records Center (NPRC) informed the RO that the service personnel records were unavailable and were likely destroyed in a fire in 1973.  In February 2012, the RO made a formal finding that the service personnel records were unavailable.  Thereafter, the RO denied the claims in August 2012.  In that decision, the RO indicated that it could not confirm that the Veteran had been a POW in North Korea in 1953.  However, no formal decision was made with regard to his POW status.

The term "former prisoner of war" means a person who, while serving in the active military, naval or air service, was forcibly detained or interned in the line of duty by an enemy or foreign government, the agents of either, or a hostile force.  38 C.F.R. § 3.1(y).  In the absence of a finding by the service department that a person was a POW during a period of war, factors used to determine POW status include the circumstance of the detention or internment and the reason for detainment or internment.  38 C.F.R. § 3.1(y)(i), (ii).  

In addition, the Director of the Compensation Service, VA Central Office, shall approve all VARO determinations establishing or denying POW status, with the exception of those service department determinations accepted under paragraph (y)(1), which states that VA shall accept the findings of the appropriate service department that a person was a POW unless a reasonable basis exists for questioning it.  38 C.F.R. § 3.1(y)(1), (3).  Furthermore, VA policy is that an administrative decision is required in cases determining whether a veteran has former POW status.  VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Ch. 1, § G, para. 23(a).

While the RO appears to have concluded that the Veteran does not have former POW status, no administrative decision was issued, and there is no evidence that the Director of the Compensation Service, VA Central Office, approved the determination.  Under the applicable regulations and VA procedures, this must be accomplished prior to adjudication of any of the claims, since his potential status as a former POW could impact all of his appeals.

Finally, while the Veteran was informed that the RO requested his service personnel records, he was not informed they were not obtained and deemed unavailable.  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Inform the Veteran that his service personnel records have been deemed unavailable and ask him to submit any records in his possession.

2.  Issue an administrative decision on the matter of whether the Veteran is a former POW.

3.  Refer the POW claim to the Director of the Compensation Service for consideration in accordance with 38 C.F.R. § 3.1(y)(3), if not already accomplished.  If such was already accomplished, the document reflecting such should be included in the record or otherwise adequately identified/clarified in the record.

4.  Then readjudicate the claims on appeal.  If any benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and the appropriate period of time to respond before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

